Citation Nr: 0631023	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-36 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1969 to May 
1972.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.   


FINDING OF FACT

The veteran's hepatitis C is not related to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for hepatitis C.  
In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the merits of the 
issue, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in December 2003.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the evidence needed to substantiate his claim, and 
requested from the veteran relevant evidence, or information 
regarding evidence pertaining to the appeal which the RO 
should obtain for the veteran (the Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  And in this letter, the RO advised the veteran 
of the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claim.  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudication of his claim in the October 2002 
rating decision on appeal.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  And 
the RO did not provide the veteran with information regarding 
disability ratings and effective dates for the award of 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Nevertheless, despite the timing and the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  First, VA readjudicated the veteran's claim - 
in the October 2004 Supplemental Statement of the Case - 
following the proper VCAA notice letter.  This readjudication 
complies with the remedial actions outlined in Mayfield.  See 
Mayfield, 444 F.3d 1328.  And second, any questions as to the 
appropriate rating or effective date to be assigned here are 
rendered moot.  As will be detailed further below, the 
veteran's claim will be denied.  As such, there can be no 
possibility of any prejudice to the veteran.            

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained private, VA, and service medical records relevant to 
this appeal.  In fact, the veteran's representative indicated 
in September 2006 that the veteran had no additional evidence 
to submit.  And VA provided the veteran with compensation 
examination and opinion for his claim, and with an opinion 
from a specialist from the Veterans Health Administration 
(VHA).    

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Service Connection

The veteran claims he is entitled to service connection for 
hepatitis C.  He claims that he contracted this disorder as a 
result of his exposure to jet injections during service.  For 
the reasons set forth below, the Board disagrees and finds 
the RO's denial of the veteran's claim the proper course of 
action in this matter.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support a claim for service connection.  
38 C.F.R. § 3.303(b).  Generally, to establish direct service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002).  

The record is clear that the veteran currently has hepatitis 
C.  This is evidenced by private medical evidence dated from 
the late 1990s, by VA treatment records, and by the July 2002 
VA compensation examination report.  As no medical evidence 
counters these hepatitis C diagnoses, the first element of 
Pond is established here.  Pond, 12 Vet. App. at 346.  

However, the second and third elements of Pond are not 
established here - the record lacks evidence indicating that 
the veteran incurred his disorder during active service, and 
the record lacks medical evidence showing a nexus between 
service and the current disorder.  

As to the second Pond element, there is no information or 
evidence showing that, during his time on active duty between 
November 1969 and May 1972, the veteran incurred hepatitis C.  
The evidence actually indicates the opposite.  The veteran's 
service medical records do not mention any blood disorders, 
or injuries that could have led to the contraction of one.  
As the veteran stated in his personal hearing before the RO, 
he did not engage in combat, or handle dead bodies or injured 
bodies during service.  And, most importantly, the earliest 
evidence of record of hepatitis C is found in a private 
medical report dated in October 1999, over 27 years following 
service (in this record, the veteran indicates hepatitis B 
diagnosis in 1986, approximately 14 years following service 
discharge).  

The veteran stated during his personal hearing that hepatitis 
C was not recognized as a disorder until 1990.  While this 
may be correct, it does not minimize the significance of the 
fact that the veteran's hepatitis C was not diagnosed until 
almost 27 years following service, or approximately 10 years 
since recognition of the disease.  As already noted, if there 
is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support a claim for service connection.  38 C.F.R. 
§ 3.303(b).  The record, and the veteran, does not show such 
"continuity of symptomatology" here.  The second element of 
Pond is therefore unestablished in this matter.  Pond, 12 
Vet. App. at 346.

As to the third Pond element, the medical evidence indicates 
that the veteran's service is not related to his hepatitis C.  
The July 2002 VA examiner opined that the veteran's disorder 
is likely unrelated to service.  Although the examiner 
speculatively commented on the potential relationship between 
sex and contraction, she nonetheless did not connect service 
with current disorder.  Nor did any of the private 
physicians.  In the many private records submitted by the 
veteran, there is no statement by a private medical 
professional connecting service with the current hepatitis C 
disorder.  And finally, the physician rendering the VHA 
opinion did not connect service with hepatitis C either.  He 
stated that transmission of hepatitis C via airgun injection 
is a plausible but unproven route for hepatitis C infection.  
He acknowledged that sexual activity and tattoos could relate 
to the contraction of hepatitis C.  And he noted that the 
veteran may have received tattoos while in service, and did 
in fact contract sexually transmitted diseased while in 
service.  But he closed his statement by saying that not one 
of these "potential" routes of infection strongly supports 
the veteran's claim.  He then stated that, lacking any 
evidence that he did in fact have hepatitis during service, 
it is not possible to determine whether hepatitis was 
acquired during active service.  

Based on the totality of the medical evidence addressing the 
issue of nexus, and the lack of medical evidence 
affirmatively connecting service and disorder, the Board 
finds the preponderance of the medical evidence against the 
contention that service relates to the veteran's current 
hepatitis C.  As such, the third element of Pond 
unestablished here.  Pond, 12 Vet. App. at 346.

In considering this third element, the Board reviewed the 
documents submitted by the veteran which suggest that jet gun 
injections - used for mass immunization programs - could have 
transferred blood-borne viruses to servicemembers.  The 
veteran cites this material to support his claim that his 
exposure to immunization while in service may well have 
caused his hepatitis C.  The Board does not dispute the 
articles' findings, which are medical determinations not 
within the Board's purview.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The Board would point out, however, that 
this case does not turn on the question addressed in the 
articles - that jet injections pose hepatitis C transmission 
risks.  Rather, the main, unavoidable issue here is whether 
the veteran himself contracted hepatitis C while inservice.  
And on this narrow issue, the record lacks supportive 
evidence.   

The veteran bears the burden to present and support a claim 
of benefits.  See 38 U.S.C.A. § 5107(a) (West 2002).  It may 
well be true that, theoretically, the veteran's cited risk 
factor could lead to the contraction of hepatitis C.  But 
evidence of the plausibility of transmission from a 
theoretical risk factor does not amount to evidence.  The 
mere recitation of a potential risk factor, and submission of 
articles noting such, does not demonstrate incurrence of 
hepatitis C inservice, or connect service with the current 
hepatitis C disorder.  Moreover, as a layperson without 
medical expertise or training, the veteran's statements alone 
are insufficient to prove the claim.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (laypersons are not competent to render medical 
opinions).  

As the preponderance of the evidence is against the service 
connection claim, and the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for Hepatitis C is denied.  



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


